Citation Nr: 1431043	
Decision Date: 07/10/14    Archive Date: 07/15/14

DOCKET NO.  08-30 514	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a right knee disorder, to include arthritis of the knee.  

3.  Entitlement to service connection for a neck disorder, to include arthritis of the neck.  

4.  Entitlement to service connection for arthritis of the fingers.  

5.  Entitlement to service connection for sleep apnea.  

6.  Entitlement to service connection for trichotillomania/alopecia.

7.  Entitlement to service connection for migraine headaches.  

8.  Entitlement to service connection for a skin infection.  

9.  Entitlement to service connection for a bilateral foot disorder, to include a cold injury to the feet.  

10.  Entitlement to service connection for bruxism.  

11.  Entitlement to an initial compensable disability evaluation for heat stress.  

12.  Entitlement to a total disability evaluation due to individual unemployability as a result of service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

L. Jeng, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to December 1978 and from April 1996 to May 1996.  He also had service in the Texas National Guard.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from September 2006 and May 2007 rating determinations of the Department of Veterans Affairs (VA) Regional Office (RO) located in Waco, Texas.  

The Veteran appeared at a Travel Board hearing before the undersigned at the Waco, Texas, RO in October 2010.  A transcript of the hearing is of record.  

In April 2011, the Board remanded this matter for further development which has been completed, and the case has been returned to the Board for appellate consideration. 

The Board has reviewed the documents in both the paper claims file and the electronic claims file in rendering this decision.

The issues of service connection for hypertension, a right knee disorder, a neck disorder, arthritis of the fingers, sleep apnea, migraine headaches, a bilateral foot disorder, and bruxism; an increased rating for heat stress; and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Trichotillomania is related to service. 

2.  Folliculitis is related to service. 


CONCLUSIONS OF LAW

1.  Trichotillomania was incurred in service. 38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 

2.  Folliculitis was incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran contends that he has had trichotillomania and a skin disorder since service.  A July 2006 statement from the Veteran's wife indicated that while in Germany in 1976, the Veteran started to pull at his hair to the point that he developed a bald spot on the top of his head.  She noted that when she asked him why he was doing it, he stated that he did not know why.  She reported that he had to keep his hair short to prevent pulling at it.  

On VA examination in May 2011, the examiner opined that it was at least as likely as not that the Veteran's current trichotillomania and folliculitis were related to service.  The examiner cited to medical principles and review of the claims folder in support of his opinion.  Resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence supports a grant of entitlement to service connection for trichotillomania and folliculitis.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013). 


ORDER

Service connection for trichotillomania is granted.  

Service connection for folliculitis is granted.  


REMAND

In April 2011, the Board remanded the claims on appeal for VA examinations to determine the nature and etiology of each claimed disability.  Review of the examination reports reveals that the examinations with regard to the pending claims are inadequate to make determinations at this time.  

As to the claims for service connection for a right knee disorder, neck disorder, arthritis of the fingers, and bilateral foot disorder, the Veteran was examined in May 2011.  The examination report shows that the Veteran was evaluated; however, no diagnosis or etiology opinions were rendered as instructed by the Board.  On remand, the Veteran must be afforded further examinations to determine the nature and etiology of each claimed disability.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (finding that when VA undertakes to provide a VA examination, it must ensure that the examination is adequate). 

As the claim for service connection for sleep apnea, in the April 2011 remand the Board noted that both the Veteran and his wife asserted that he had symptoms since service.  The August 2011 VA examiner opined that any current sleep disorder was less likely as not related to service as sleep apnea was very common and some people may not recognize that symptoms as it can only be diagnosed through tests.  The Board finds that this opinion in insufficient as the examiner failed to address the Veteran and his wife's competent assertions of continuity of symptoms.  Another opinion must be rendered. 

For the claim for service connection for headaches, the August 2011 VA examiner opined that it was less likely than not that any current headache disorder was related to service.  The examiner indicated that there was very little information linking the Veteran's in-service injury (i.e. being shot in the head by a blank in 1973) to these types of headaches.  The examiner did not, however, address the Veteran's competent assertions of having had symptoms (i.e. sensitivity to light) since service.  On remand, another opinion must be obtained.  

With regard to service connection for bruxism, in the April 2011 remand the Board pointed out the Veteran and his wife's assertions that his current bruxism had its onset in service and has continued since that time.  On VA examination in August 2011, the examiner indicated that he could not render an opinion without resorting to speculation.  The examiner cited to the Veteran's reported history of bruxism but indicated that he had not been given valid documentation to show a diagnosis of treatment during the Veteran's service.  In this regard, the Board finds that the Veteran and his wife's contentions are competent.  Anther opinion must be obtained in consideration of these assertions.  

As to the claim for service connection for hypertension, the Board instructed the  AOJ to provide the Veteran with an examination to determine the nature and etiology of his claimed disability.  The Board specifically instructed the VA examiner to determine whether the Veteran clearly and unmistakably had hypertension at the time of his entrance into active service in April 1996 and whether the evidence clearly and unmistakably showed that this disability was not worsened beyond the natural progression during the second period of service.  The May 2011 VA examiner opined that current hypertension was less likely as not related to the isolated blood pressure reading during the first period of service and that the etiology of his current essential hypertension could not be made without speculation.  The examiner went on to detail risk factors for hypertension.  However, the examiner did not address whether hypertension pre-existed the second period of service and if so, whether it was aggravated therein.  On remand, an addendum opinion must be obtained. 

As to the increased rating claim for heat stress, the Board instructed the AOJ to provide the Veteran with an examination to determine the current severity of the disorder.  
The examiner is requested to note the presence or absence of the following: debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion) or a combination of other signs and symptoms.  The examiner is also to comment on whether the symptoms are nearly constant or wax or wane, the examiner should also comment on the incapacitation and the length of such incapacitation if the symptoms wax and wane on a per year basis, or if the symptoms are nearly constant the percentage of restriction of routine daily activities versus the pre-illness level.

Although heat stress was discussed in the August 2011 VA examination report, it was only in relation to its effect on employability and daily activities.  None of the requested criteria were evaluated.  Therefore, the Veteran must be afforded a new examination.  

In light of the actions directed herein, the Board finds that a new TDIU examination is warranted. 

Accordingly, the case is REMANDED for the following actions:

1. Arrange for the Veteran to undergo a VA examination to determine the nature and etiology of any current right knee disorder, neck disorder, arthritis of the fingers, and bilateral foot disorder.  The claims folder, a copy of this and the April 2011 remand, must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  Any tests and studies deemed necessary by the examiner should be conducted.  All findings should be reported in detail.  

The examiner should determine whether it is at least as likely as not (a 50 percent probability or more) that any right knee disorder, neck disorder, arthritis of the fingers, and/or bilateral foot disorder had its/their onset in service, or is otherwise related to the Veteran's military service, to include the Veteran's assertions as to service incurrence. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.  

2. Refer the case to the VA examiner who authored the August 2011 examination report regarding the etiology of any sleep disorder, to include sleep apnea, for a supplemental opinion.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder, a copy of this and the April 2011 remand, must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  

The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current sleep disorder, to include sleep apnea, is related to the Veteran's period of service.  The examiner must address the Veteran and his wife's competent statements as to symptoms during and since service. 

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.  

3. Refer the case to the VA examiner who authored the May 2011 examination report regarding the etiology of any migraine headache disorder for a supplemental opinion.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder, a copy of this and the April 2011 remand, must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  

The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current migraine headaches is related to the Veteran's period of active service, to specifically include being shot in the head by a blank in 1973.  The examiner must address the Veteran's assertion of having had symptoms (e.g. sensitivity to light) since service.    

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.  

4. Refer the case to the VA examiner who authored the August 2011 examination report regarding the etiology of any dental disorder, to include bruxism, for a supplemental opinion.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled.  All indicated tests and studies should be performed and all findings must be reported in detail.  The claims folder, a copy of this and the April 2011 remand, must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  

The examiner is requested to render an opinion as to whether it is at least as likely as not (50 percent probability or greater) that any current dental condition, including bruxism, is related to the Veteran's period of active service.  The examiner must address the Veteran and his wife's assertions that his current bruxism had its onset in service and has continued since that time.  

The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

A full and complete rationale for any opinion expressed is required.  

5. Refer the case to the VA examiner who authored the May 2011 examination report regarding the etiology of hypertension for a supplemental opinion.  If the same examiner is not available, the claims folder should be forwarded to another clinician.  If the clinician determines that a VA examination is necessary in order to provide the requested information, then one should be scheduled.  

The examiner must offer an opinion as to the following:

(a) Is there a 50 percent or greater probability that the Veteran's current hypertension is related to his first or second periods of active service, in terms of incurrence?

(b) Did the Veteran clearly and unmistakably have hypertension at the time of his entrance into active service in April 1996?  If so, does the evidence clearly and unmistakably show that this disability was not worsened beyond natural progression during the second period of service?

The examiner should provide a rationale for any opinion rendered. 

6. Schedule the Veteran for a VA examination by an appropriate examiner to determine the severity of his heat stress.  All indicated tests and studies are to be performed and all findings are to be reported in detail.  The claims folder, a copy of this and the April 2011 remand, must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  

Following examination, the examiner is requested to note the presence or absence of the following: debilitating fatigue, cognitive impairments (such as inability to concentrate, forgetfulness, confusion) or a combination of other signs and symptoms.  The examiner is also to comment on whether the symptoms are nearly constant or wax or wane, the examiner should also comment on the incapacitation and the length of such incapacitation if the symptoms wax and wane on a per year basis, or if the symptoms are nearly constant the percentage of restriction of routine daily activities versus the pre-illness level.  All opinions must be supported by a rationale.

7.  After performing the above, the Veteran should be afforded appropriate VA examination(s) by qualified physicians to determine the impact of his service-connected disabilities on his ability to maintain gainful employment.  The claims folder, along with a copy of this and the April 2011 remand, must be thoroughly reviewed by the examiner in connection with the examination, and a complete history should be elicited directly from the Veteran.  The examiner(s) is (are) requested to answer the following:

Is it at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran's service-connected disabilities preclude him from securing and following substantially gainful employment consistent with his education and occupational experience or whether such an etiology or relationship is unlikely (i.e., less than a 50/50 probability).  

Age is not to be considered a factor in rendering this opinion.  The examiner(s) should provide a rationale for the opinion(s) rendered.  The Veteran's claims files must be available to the examiner(s) prior to the examination(s) and the examination report(s) should indicate if the examiner(s) reviewed the records.

8.  To help avoid future remand, VA must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, undertake corrective action before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  After completing the requested actions, and any additional notification and/or development deemed warranted, readjudicate the remaining claims on appeal.  If any benefit sought remains denied, furnish the Veteran and his representative a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for future review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


